Citation Nr: 1432647	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  11-10 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a low back disability.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability.

6.  Entitlement to service connection for a psychiatric disability.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disability to include asthma.

8.  Entitlement to service connection for a respiratory disability to include asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to May 1976 and November 1977 November 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The issues of entitlement to service connection for hypertension, low back disability, psychiatric disability, and respiratory disability to include asthma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT


1.  In a May 2003 rating decision the RO denied the Veteran's claims for service connection for hypertension and back pain.  The Veteran did not appeal this decision nor did he submit new and material evidence with respect to the claims within one year of the decision.  A statement received in August 2003 may not be reasonably construed to be a notice of disagreement (NOD) with the May 2003 rating decision denial of service connection for low back pain.

2.  In a February 2004 rating decision the RO confirmed and continued the previous denial of the claim for service connection for low back pain.  

3.  In an August 2004 rating decision the RO confirmed and continued the prior denial of service connection for back pain and denied service connection for asthma.  The Veteran did not appeal this decision, but he submitted new and material evidence with respect to both claims within one year.  

4.  In a June 2006 rating decision the RO denied service connection for depression and anxiety, and denied reopening of the Veteran's service connection claims for hypertension and low back pain.  The Veteran did not appeal this decision or submit new and material evidence within one year.

5.  In a January 2008 rating decision the RO denied reopening of the Veteran's claims for service connection for hypertension, a low back disability, anxiety and depression, and a respiratory disability.  The Veteran did not appeal the decision or submit new and material evidence within one year of the decision.  A statement received in June 2008 may not be reasonably construed to be a NOD with the January 2008 rating decision denial of service connection for a psychiatric disability.

6.  In a September 2008 rating decision the RO denied service connection for posttraumatic stress disorder (PTSD), and confirmed and continued the previous denials of service connection for depression and low back pain.  The Veteran did not appeal the decision or submit new and material evidence within one year of the decision.  A statement received in March 2009 may not be reasonably construed to be a NOD with the September 2008 rating decision denial of service connection for low back pain.

7.  In an April 2009 rating decision the RO denied reopening the Veteran's claim of entitlement to service connection for low back pain; the Veteran did not appeal that decision in a timely manner; however, in November 2009, within one year of the April 2009 rating decision denying reopening of the claim for service connection for low back pain, the Veteran submitted a November 2009 letter from his VA treating physician , which is new and material evidence pertaining to his claim for service connection for low back pain.  

8.  The November 2009 letter from a VA treating physician is new and material evidence with respect to all claims.

9.  Evidence received since the January 2008 rating decision which denied reopening of the Veteran's claims for hypertension and a respiratory disability, namely the November 2009 letter, is new and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for hypertension and a respiratory disability.

10.  Evidence received since the September 2008 rating decision which denied reopening the claims for service connection for psychiatric disability and a low back disability, namely the November 2009 letter, is new and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for a psychiatric disability and a low back disability.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision is final with respect to the claim to reopen the previously denied claims for service connection for hypertension and a respiratory disability.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  The September 2008 rating decision is final with respect to the claim to reopen the previously denied claims for service connection for a psychiatric disability and a low back disability.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

3.  Evidence submitted to reopen the claims of entitlement to service connection for hypertension, a low back disability, a psychiatric disability, and a respiratory disability to include asthma, is new and material, and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2012).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Analysis

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369 ; Barnett, 83 F.3d at 1383 . 

"New" evidence is defined as evidence not previously submitted to agency decision-makers. " Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii) does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120 .

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2012); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The appellant contends that he is entitled to service connection for hypertension, a psychiatric disability, a low back disability, and a respiratory disability to include asthma.  For the reasons that follow, the Board finds that new and material evidence has been received to reopen the Veteran's claims. 

Historically, the Board notes that in a May 2003 rating decision the RO denied service connection for hypertension and low back pain on the basis that there was no nexus to service.  After the Veteran was notified of the decision in May 2003, he did not submit any evidence addressing the basis of the denials of his service connection claims within one year of the May 2003 rating action, nor did he file a timely appeal to the May 2003 rating action.  Therefore, the May 2003 rating action is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2013).

In August 2003 the Veteran filed a claim to reopen his previously denied claim for service connection for low back pain.  In a February 2004 rating decision the RO confirmed and continued the previous denial of service connection for low back pain on the basis that there is no current disability due to service.  

Thereafter, the Veteran filed new claims in April 2004, and in an August 2004 rating decision, the RO reopened the Veteran's claim for service connection for low back pain but denied the claim on the merits based upon the lack of a nexus to service, and denied service connection for asthma based upon no chronic disability in service and no nexus to service.  Although the Veteran did not appeal this decision within one year, in April and May 2005, new and material evidence was received with respect to both claims.  As such, the August 2004 rating decision did not become final with respect to these claims.  38 C.F.R. § 3.156(b) (2013) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

In January 2006 the Veteran filed a new claim for service connection for hypertension, low back pain, and depression.  In a June 2006 rating decision, the RO denied service connection for depression and anxiety on the basis that there was no nexus to service, and denied reopening of the Veteran's claims for service connection for hypertension and low back pain.  The Veteran did not appeal this decision, nor was new and material evidence received within one year of this rating decision.  Therefore, the June 2006 rating action is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2006); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In July 2007 the Veteran filed new claims.  In January 2008 rating decision, the RO denied reopening of the Veteran's claims for service connection for hypertension, low back disability, depression and anxiety, and a respiratory disability.  The Veteran did not appeal this decision, nor was new and material evidence received within one year of this rating decision.  Therefore, the January 2008 rating action is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2008); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In June 2008 the Veteran filed new claims for service connection for low back pain and depression.  In a September 2008 rating decision, the RO denied service connection for PTSD, and confirmed and continued to the previous denials of service connection for depression and low back pain.  The Veteran did not appeal this decision, nor was new and material evidence received within one year of this rating decision.  Therefore, the September 2008 rating action is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

In March 2009 the Veteran filed a new claim for service connection for low back pain.  In an April 2009 rating decision the RO denied reopening of service connection for low back pain.  The Veteran did not appeal this decision.  However, in November 2009 the Veteran filed new claims for service connection for depression, low back pain, hypertension, and asthma.  He also submitted a November 2009 letter from his VA treatment provider, which the Board finds is new and material evidence with respect to all claims.  As such, the April 2009 rating decision is not final with respect to the claim for service connection for low back pain.  38 C.F.R. § 3.156(b) (2013) (new and material evidence received within the appeal period after a decision is considered as having been received in conjunction with the prior claim); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011) (VA must determine whether evidence received during the appeal period after a decision contains new and material evidence per 3.156(b) and failure to readjudicate the appeal after receipt of such evidence renders the decision non-final); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Consequently, the January 2008 rating decision is the last final prior decision denying the claims of entitlement to service connection for hypertension and a respiratory disability to include asthma.  The September 2008 rating decision is the last final prior decision denying the claims of entitlement to service connection for psychiatric disability and low back pain.  The evidence added to the record since these rating decisions which denied the Veteran's claims for service connection for hypertension, a respiratory disability to include asthma, psychiatric disability, and low back pain, includes the November 2009 letter from a VA treatment provider.  The November 2009 letter reflects that the Veteran suffers from thoracic or lumbosacral neuritis or radiculitis, chronic low back pain, sacroiliac region sprain, lumbosacral disc disease, hypertension, major depressive disorder, and history of bronchitis, which may have started or been present since military service.  As these service connection claims were denied on the basis of no nexus to service, this evidence is new and material with respect to all service connection claims.  Therefore, new and material evidence has been received, and reopening of the claims of entitlement to service connection for hypertension, low back disability, psychiatric disability, and a respiratory disability to include asthma, is in order.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hypertension is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disability is reopened.

New and material evidence having been received, the claim of entitlement to service connection for a respiratory disability, to include asthma, is reopened.


REMAND

A request for information from the Social Security Administration (SSA) indicates that although the Veteran filed for disability benefits, no medical records were obtained.  At the Board hearing the Veteran indicated that he did not receive any SSA disability benefits.  However, the SSA response indicates that the Veteran did file a claim for SSA disability benefits.  As such, these records should be obtained.  It is not clear from the record if the SSA disability claim or decision documents are relevant to the claims on appeal.  In any event, VA must attempt to obtain relevant records from a Federal department or agency unless further attempts would be futile.  These records include medical and other records from SSA.  See 38 C.F.R. § 3.159(c)(2).  In Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992), the U.S. Court of Appeals for Veterans Claims (Court) found that VA's duty to assist specifically includes requesting information from other Federal departments.  In Baker v. West, 11 Vet. App. 163, 169 (1998), the Court further stated that VA is required to obtain evidence from other agencies, including decisions of the SSA.  The Veteran's SSA records are not associated with the claims file.  Because these records could contain relevant evidence to the claims on appeal, the Board finds that they should be obtained.

A September 2008 VA social work assessment note indicates that the Veteran needed a referral to vocational rehabilitation.  Although the referral was not noted to have taken place then, it is unclear whether the Veteran received Vocational Rehabilitation services through VA.  Consequently, the Board finds that the Veteran's VA Vocational Rehabilitation records, if any, may be useful in adjudicating the Veteran's service connection claims.  The Court has held that records generated by VA facilities that may have an impact on the adjudication of a claim, such as Vocational Rehabilitation records, are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records, as they may affect the Veteran's claims on appeal.  38 C.F.R. § 3.159(c) (2013).

Further, as the record reflects that the Veteran receives medical treatment through VA, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran underwent VA examinations for his respiratory disability and back disability in February 2011.  The first February 2011 VA examination report indicates that it is less likely that the current diagnosis of asthma is related to his service treatment and respiratory complaints in service.  The examiner reasoned that the Veteran's VA treatment records show that several years after discharge, he was not being treated for asthma and that he was just treated acutely for his exercise-induced asthma in service, which did not continue immediately after discharge from service.  The examiner did not adequately address the Veteran's own statements that he continued to have asthma since service to the present and that he treated himself with over-the-counter medications.  The other February 2011 VA examination report reflects that it is less likely than not that the Veteran's present back problems (lumbar spondylosis) are related to military service because service medical records document only one injury to the back somewhat remote in time, and the Veteran did not receive specialty care or a documented profile according to the service treatment records.  The examiner did not address the Veteran's statements that he has had ongoing back problems since service, and the April 2005 VA treatment records showing that the Veteran reported ongoing back problems since service.  As such, the Board finds the February 2011 VA examinations to be inadequate for adjudication purposes.  Notably, the VA examiners did not adequately take into account the Veteran's lay statements or the VA treatment records evidence.  Therefore, a remand is required in order to obtain addendum opinions regarding whether the respiratory disability and/or low back disability are etiologically related to service which takes into consideration the Veteran's lay contentions that he has had ongoing problems related to his respiratory disability and low back disability since service.  The Board finds the VA examiners' reasoning to be inadequate, especially in light of the Veteran's competent statements that he has had ongoing respiratory problems since service which he has managed by himself.  As such, a remand is required for an opinion which takes into account the Veteran's lay statements, and one with a rationale which considers all of the evidence.

Finally, in the March 2010 rating decision and March 2011 statement of the case, the RO denied reopening of the claims for service connection for hypertension and psychiatric disability.  Although the Board reopened these claims, the Board has no authority to decide the reopened claims on the merits in the first instance.  Importantly, in Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court stated that when the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits because the RO should, in the first instance, consider that new evidence, as well as laws and regulations not previously considered, and decide the matter so as to preserve for that claimant the one review on appeal.  In this case, because the AOJ did not adjudicate the merits of the Veteran's claims for service-connection for hypertension and depression on the merits in conjunction with the current appeal, it cannot be said that the Veteran would not be prejudiced with an appellate decision with respect to these claims at this time.  Accordingly, on remand, a supplemental statement of the case should be provided that contemplates the evidence as a whole and adjudicates these service-connection claims on the merits.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all available VA treatment records from the Columbia, South Carolina VA Medical Center dating since January 2014 to the present, and associate them with the claims file. 

2.  Contact the appropriate repository and attempt to obtain all VA Vocational Rehabilitation records, if any, for the Veteran.  Associate all received records, if any, with the claims file.  Any negative response should be documented in the claims file.

3.  Contact the Social Security Administration and obtain a copy of the Veteran's claim and that agency's decision concerning the Veteran's claim for disability benefits, including any medical records used to make the decision, and any documents regarding any appeal filed by the Veteran.  If it becomes reasonably certain that such records do not exist or that further efforts to obtain them would be futile, it should be so noted in the claims file, and the Veteran must be notified of any inability to obtain these records.

4.  Return the claims file, to include a copy of this remand, to the February 2011 VA examiner who conducted the VA respiratory examination, or suitable substitute, in order to obtain a medical opinion as to whether it is at least as likely as not (50 percent or better probability) the Veteran's current respiratory disability is related to the Veteran's service, to include the in-service complaints and findings of asthma.  In rendering this opinion, the examiner must address the service treatment records showing complaints of difficulty breathing in October and  December 1975, wheezing for one week in December 1975, diagnosis of exercise induced asthma in March 1976, diagnosis of asthma in January 1975, complaints of difficulty breathing and findings of wheezing in December 1974, impression of mild asthma in December 1975, April 1976 service treatment record showing that the Veteran has asthma, March 1976 service treatment record showing an impression of transient asthma attack, spontaneous recovery, and the March 1976 treatment record showing he had asthma.  The examiner also must consider the Veteran's statements that he has had ongoing respiratory symptoms since service, and that he has treated his asthma with over-the-counter medications from service separation.  If additional examination of the Veteran is deemed necessary to provide the requested opinion, such examination should be scheduled.

The VA examiner is requested to provide a thorough rationale for the opinion(s) provided.  The VA examiner should review the claims file and this fact should be noted in the accompanying medical report.

5.  Return the claims file, to include a copy of this remand, to the February 2011 VA examiner who conducted the VA lumbar spine examination, or suitable substitute, in order to obtain a medical opinion as to whether it is at least as likely as not (50 percent or better probability) the Veteran's current lumbar spine disability is related to the Veteran's service, to include the in-service complaints of back pain.  In rendering this opinion, the examiner must address the service treatment record dated in 1980 reflecting lower back pain when bending over to touch toes.  The examiner must also address the April 2005 VA treatment record which reflects the Veteran's complaint that he has had ongoing back pain since service.  If additional examination of the Veteran is deemed necessary to provide the requested opinion, such examination should be scheduled.

The VA examiner is requested to provide a thorough rationale for the opinion(s) provided.  The VA examiner should review the claims file and this fact should be noted in the accompanying medical report.

6.  The RO must then adjudicate the reopened service connection claims de novo and, thereafter, if any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


